Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 8, 2021

                                          No. 04-21-00317-CV

    IN THE INTEREST OF J.M.E., C.J.V., T.A.W., R.A.C., AND S.S.H., CHILDREN,

                    From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021PA00277
                            Honorable Susan D. Reed, Judge Presiding


                                             ORDER

         This court has jurisdiction over appeals from final judgments and certain interlocutory orders the
Legislature has designated as appealable. In re C.R.D., Nos. 03-19-00561-CV, 03-19-00562-CV, 2019
WL 4281929, at *1 (Tex. App.—Austin Sept. 11, 2019, no pet.) (dismissing appeals for lack of
jurisdiction because the trial court’s order did not dispose of all parties’ parental rights and it continued
the Texas Department of Family and Protective Services as temporary managing conservator as to three
of the children); In re F.M.-T., No. 02-12-00522-CV, 2013 WL 1337789, at *1 (Tex. App.—Fort Worth
Apr. 4, 2013, no pet.) (dismissing appeal for lack of jurisdiction when the trial court’s interlocutory
termination order did not dispose of one parent’s rights as to one child). An order is final for purposes of
appeal if it disposes of all pending parties and issues in the case. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).
        Here, appellant L.M.W. filed a notice of appeal challenging the trial court’s August 21, 2021
interlocutory order terminating her parental rights as to her children, J.M.E., C.J.V., T.A.W., R.A.C., and
S.S.H. However, the order appealed from does not dispose of all parties in the underlying case.
Specifically, the order does not dispose of M.C.E.’s parental rights to J.M.E., C.J.V.’s parental rights to
C.J.V., D.D.C.’s parental rights to T.A.W., and A.C.’s parental rights to R.A.C. Additionally, the trial
court’s August 21, 2021 is captioned “Interlocutory Order of Termination as to [L.M.W.] and [W.K.H.].”
       We, therefore, ORDER appellant L.M.W. to show cause in writing on or before September 24,
2021, why this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.




                                                          _________________________________
                                                          Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court